opinión con CURRE ítte del
juez asociado se. macleaet.
Estando conforme, como lo estoy, con que la resolución dictada por la corte sentenciadora en este caso sea confir-mada, aunque no estoy de acuerdo con la forma en que las cuestiones envueltas en el presente caso han sido consideradas en la opinión de la corte, me veo obligado a formular un voto concurrente para expresar en él mis propias consideraciones.
El día 21 de julio último el juez de distrito de la Corte de Distrito de Ponce dictó en este caso la siguiente resolución:
“Por las razones expresadas en la opinión emitida separadamente en este caso, qne se hace parte de esta resolución, la corte deniega el mandamiento de arresto que se solicita, y decreta el sobreseimiento de esta causa con las costas de oficio' ‘
Contra esta resolución el Fiscal de la corte de distrito interpuso apelación, la cual está ahora sometida a nuestra consideración para su resolución. v.
En la acusación por virtud de la cual se trató de arrestan al acpsado, se alegaron en sustancia los siguientes - hechos: *98que Angel Ruiz alias Mora, había cometido un delito grave (felony) porque el día 18 de marzo del corriente año, el acu-sado, en momentos en que trabajaba como confinado del pre-sidio en los trabajos de 'la carretera de Barceloneta del Dis-trito Judicial de Arecibo, maliciosa e ilegalmente desertó de dichos trabajos; que dicho acusado al verificar la fuga'se hallaba sufriendo un término legal de prisión en el presidio de San Juan, Puerto Rico, y estaba accidentalmente en la carretera de Barceloneta trabajando en los caminos públicos.
El apelado no compareció ante este Tribunal Supremo ni se presentó alegato alguno a su favor. Probablemente confía en que se confirme la sentencia por virtud de la opinión emi-tida por el juez de distrito y en la que se fundó la resolución que se dictó a su favor. El Fiscal ha presentado un minucioso informe o alegato, habiendo también argumentado el caso oralmente en el acto de la vista que tuvo lugar el día 30 de octubre últipao. La resolución del juoz de distrito, según apa-rece de su opinión, se fundó en dos cuestiones: Primera. Que el delito según resulta de la misma acusación no se cometió •dentro de la jurisdicción territorial de la corte inferior, y [Segunda. Que no hay precepto legal alguno o principio que ¡sea válido y eficaz en la actualidad, que establezca sanción penal por la comisión del delito imputado en la acusación. El ;juez sentenciador hizo un estudio extenso y detenido de estas (los cuestiones en una opinión voluminosa contenida en los autos, resolviendo que ambas favorecían al acusado. El Fiscal de esta corte aunque de paso hace alguna referencia a la primera cuestión, sólo ha argumentado la segunda ante este tribunal, que envuelve la constitucionalidad del artículo 152 del Código Penal que se alega está en conflicto con la enmienda catorce de la Constitución de los Estados Unidos, porque niega al acusado la protección de las leyes que es igual para todos. El Fiscal no hace mucha referencia en su alegato a la cuestión de jurisdicción territorial que fue la primera que se presentó en - la opinión del juez sentenciador.
Se ha dicho que es innecesario en el presente caso consi-*99derar la cuestión constitucional a la cual lia prestado tanta atención la corte sentenciadora, y que bajo otras circunstan-cias que no aparecen claramente in dicadas, dicha discusión hubiera sido pertinente. Ciertamente que no es mi ánimo em-prender una tarea inútil u ocuparme en una discusión imper-tinente. Pero no considero'que tales sean los deberes de las cortes de apelación. Incumbe a éstas el corregir los errores en que hayan incurrido las cortes inferiores, ya por la prisa en la celebración del juicio o por otras circunstancias. Según mi humilde criterio, es impropio para una corte de último recurso el eludir la consideración y resolución de cualquiera cuestión importante que haya sido debidamente presentada en los autos y que surja propiamente de la ley y los hechos del caso tal como fue juzgado en la corte inferior. Los autos, según se formaron en la corte inferior, han sido presentados a la serena consideración de la córte de apelación; y el abo-gado versado en la ley, después de un estudio cuidadoso, discute las cuestiones envueltas y hace citas de autoridades en apoyo de sus argumentos, solicitando la resolución de cada una de las cuestiones, no solamente con el fin de guiar a la corte inferior en el desenvolvimiento sucesivo del caso que le ha sido sometido, sino también para que la opinión de la corte-superior pueda tenerse presente en la determinación de otros casos semejantes que puedan surgir en lo sucesivo. No sola-mente se deberá prestar debida consideración a las opiniones y discusiones de la corte sentenciadora, sino también las de los abogados que postulan ante ellas, y no deberá prescindirse de ellas por ser consideradas como impertinentes. Las cortes de último recurso son algo más que máquinas automáticas destinadas a producir sentencias con respecto a casos que han sido aglomerados de cualquier modo en el receptáculo de sus calendarios. He creído conveniente discutir las cuestiones planteadas en los autos que han sido presentadas en este caso, ipor el orden de su importancia; si bien la última cuestión que ha sido discutida es aquella en la que se ha fundado la sen7 jtencia. En un caso muy parecido, el Juez Presidente Sr. *100Marshall, siguió igual plan. En la contienda famosa de Marbury v. Madison, 5 U. S. (1 Cranch), 154, él presenta una discusión en la forma siguiente:
“Según el orden que ha tenido presente la corte con respecto a esta materia, las siguientes cuestiones han sido consideradas y re-sueltas: Primera. ¿Tiene el solicitante el derecho al nombramiento que reclama? Segunda. Si tiene derecho y el mismo ha sido infrin-gido, ¿ le proporcionan algún remedio las leyes de su país ? Tercera. Si le proporcionan un remedio, ¿es éste un mandamus que proceda de este tribunal?”
Se ha visto que el caso envuelve la cuestión de la expedición de un mandamus por la Corte Suprema de los Estados Unidos. La corte resolvió que habiendo sido nombrado Marbury juez de paz del Distrito de Columbia, tenía derecho a un nombramiento como tal, y que, teniendo dicho derecho, las leyes del país le proporcionaban un remedio; y que un auto' de mandamus podía propiamente ser expedido contra el Secre-tario de Estado para obligarle a entregar el nombramiento; pero que la ley del Congreso por la que se trataba de conferir' jurisdicción original a la Corte Suprema en tales casos era. inconstitucional; y finalmente que la Corte Suprema no tenía j'urisdicción del caso. La muy notable discusión sustentada por el más distinguido abogado que jamás ha adornado aquel más alto tribunal podría ser considerada por algunos como “ociosa e impertinente”; pero tal no es el criterio adoptado' por la mayor parte de los abogados americanos y las cente-nares de cortes del Continente, que por los últimos ciento diez años han citado con aprobación esa luminosa opinión adoptándola en cientos y quizás miles de casos. Puede ser que' mi criterio sea incorrecto, pero estoy satisfecho en equivo-carme con el juez Marshall, más bien que estar de acuerdo con aquellos que consideran como anticuada y que no merece con-sideración su modo de tratar las cuestiones legales.
Estas cuestiones serán consideradas según el orden de su *101importancia: Primera. La relativa a la constitucionalidad del estatuto, y segunda, la cuestión de jurisdicción territorial.
El juez de la corte de distrito declara que el artículo 152 de nuestro Código Penal está en conflicto con la Constitución de los Estados Unidos por no asegurar al acusado la protec-ción de la ley que es igual para todos. Es conveniente que se tenga presente que las cortes, y hasta el Tribunal Supremo de los Estados Unidos, por lo general son muy refractarias a declarar que una disposición legislativa es inconstitucional y por consiguiente nula y sin ningún valor; sin embargo, cuando el caso se presenta en debida forma y surge la cuestión con respecto a la significación de la ley que rige al caso pen-diente, cualquier contradicción o conflicto irreconciliable entre la Constitución de los Estados Unidos o la constitución de un Estado o la ley orgánica de un Territorio, y una ley decretada por la legislatura, deberá resolverse dando efecto a los prin-cipios que establecen que la constitución de un Estado es superior a un estatuto del mismo Estado y que la Constitución de los Estados Unidos y las leyes del Congreso aprobadas de conformidad con la misma constituyen la ley suprema del país, y todos los jueces están obligados por ella, no obstante cualquier disposición contenida en la constitución de un Es-tado o en cualquiera disposición legislativa de un Estado en sentido contrario. Constitución de los Estados Unidos, Art. VI, Sec. 2. Evidentemente que es innecesario expresar que cualquier estatuto de Puerto Pico que esté en conflicto con la constitución americana o la ley orgánica no puede ser decla-rado válido.
Muchos suponen que las cortes por iniciativa propia asu-men la obligación de declarar nulas las leyes de la legislatura, alegando solamente como razón para ello que son inconstitu-cionales. En realidad las cortes no proceden así; pero todas las cortes deben, al resolver cualquier caso pendiente, estar convencidas primeramente de cual es la ley que rige a dicho caso, y todas las cortes y jueces prestan juramento de obede-cer la Constitución de los Estados Unidos y la constitución de *102los diferentes Estados, debiendo por tanto dar efecto a las leyes según aparecen redactadas, ya hayan sido éstas aproba-das por el pueblo en sn capacidad soberana o por la legislatura debidamente elegida por el mismo. Cuando resulta que dos estatutos o leyes escritas ya sean constitucionales o estatuta-rias, están en conflicto, no pueden ambas a la vez ser la ley y desde luego la superior debe prevalecer a la inferior. Por tanto, cuando la Constitución de los Estados Unidos resulta claramente infringida por una ley de la legislatura de un Es-tado o Territorio, la última es nula ipso facto y de ningún valor. Esto no sucede así porque la corte la declare nula, sino que es simplemente considerada así debido a la incompatibili-dad que existe entre la misma y la ley que es superior y a la cual está subordinada''. Toda esta cuestión ha sido hábilmente considerada y resuelta de una vez en el caso de Marbury v. Madison, a que se ha hecho referencia anteriormente en esta discusión.
Pero generalmente las cortes sentenciadoras deben mos-trarse más refractarias que las otras cortes en declarar una ley incompatible con la Constitución, o como decimos general-mente, inconstitucional. Resulta algo extraño que cualquiera corte en la celebración de un caso que parece estar fuera de su jurisdicción territorial, se extralimite en sus facultades para anular un estatuto en el que se define el delito que se imputa al acusado en el juicio y declararlo en conflicto con la Constitución. ■ Alguna excusa puede presentarse por el hecho de declarar de tal modo válida una ley que ha sido combatida por ser contraria a la ley orgánica de la nación o del territorio. La legislatura tiene la misma obligación que las cortes de obedecer la Constitución, al decretar las leyes, y se presume que tan respetable organismo bajo ningún con-cepto pasará ninguna ley a sabiendas que esté en conflicto con la constitución; y la opinión legislativa sobre la materia me-rece gran importancia y consideración, especialmente por las cortes inferiores que tienen la obligación de interpretar y poner en vigor las disposiciones legislativas.
*103Aunque las cortes de apelación se muestran refractarias a declarar una ley de la legislatura inconstitucional o en con-flicto con la ley suprema del. país, sin embargo, deben nece-sariamente hacerlo así, cuando la ley que contiene tal defecto ha sido razonable y equitativamente sometida a su considera-ción en un caso que pende ante las mismas. Como general-mente o casi siempre puede interponerse recurso de apelación contra las sentencias dictadas por las cortes inferiores a las cortes superiores, dichas cortes inferiores no tienen necesidad de prestar tanta atención a las cuestiones de esta naturaleza como lo hacen las cortes de apelación, debiendo generalmente interpretar y hacer cumplir los estatutos tal y como los mis-mos aparecen redactados en las leyes aprobadas por la legis-latura, y dejar que las cuestiones constitucionales sean re-sueltas en apelación por las cortes superiores.
En el presente caso el juez sentenciador hace un estudio' comparativo de nuestro estatuto con los de California e Idaho, y si bien no encuentra ninguna sentencia en California que de modo directo trate sobre la materia, halla, sin embargo, un caso de Idaho que según su criterio es completa-mente satisfactorio y exige que nuestro estatuto que ahora consideramos sea declarado inconstitucional. El caso en que se funda es el de Mallon, ex parte, 16 Idaho, 737; 22 L. R. A. N. S., 1123; 102 Pac., 374. La opinión en este caso ha sido citada por la corte sentenciadora extensamente, y se refiere a un caso de Kansas titulado State v. Lewin, 53 Kansas, 679; 37 Pac. Rep., 168, en el que se sostiene la conclusión a que ha llegado, la Corte Suprema de Idaho. Dicha distin-guida corte de justicia citó en su sentencia, entre otras ra-zones y observaciones, las siguientes:
“La segunda y tercera objeciones que han sido formuladas al estatuto serán consideradas en conjunto, las que, a nuestro juicio, presentan la verdadera e importante cuestión envuelta en este caso, o sea, j niega el estatuto igual protección a todas las personas a quienes se imputa una infracción del mismo, y constituye esto una legisla-ción no equitativa y que está a favor de determinada clase? Se *104verá que el castigo que ha de imponerse con arreglo a su estatuto depende enteramente de la sentencia que el convicto esté sufriendo en la fecba en que verifique la fuga. Si un convicto está sufriendo una condena de un año y se escapa, al ser declarado culpable de dicha fuga debe ser condenado a sufrir un año más a partir de la fecha en que espira la primera sentencia. Si un prisionero está sufriendo condena de veinte años y se escapa, al ser declarado culpable de dicha fuga debe ser condenado a sufrir un término adicional de veinte años desde la fecha en que vence la primera sentencia. Un castigo por el término máximo o mínimo dentro del cual la corte tiene la discreción de fijar dicho castigo según la gravedad del delito no está permitido. El delito no está dividido en grados, a menos que se diga que el grado del delito se fija por la sentencia cuyo cumplimiento el prisionero trata de eludir. El Attorney General sostiene esta alegación y alega que el estatuto gradúa el castigo de conformidad con el delito por el cual el prisionero se encontraba sufriendo condena en la fecha de la fuga y que esto es una clasifi-cación razonable y adecuada. Creemos que puede enunciarse como proposición general de ley, que toda persona tiene derecho a igual protección de la ley y que igual protección de la ley significa que todos en igualidad de circunstancias deberán tener la misma protec-ción y seguridad en su vida, su libertad y su propiedad y en busca de su felicidad, así como a que se le exima de cualesquiera obligación o. deber que sean mayores de aquellos que se imponen a las demás personas en igualdad de circunstancias. 8 Cyc., 1058, 1059; Barbier v. Connolly, 113 U. S., 27, 5 Sup. Ct., 357, 27 L. ed., 924.



“Dos convictos que se fugan de la penitenciaría del Estado en el mismo día, de común acuerdo y precisamente bajo las mismas cir-cunstancias y en igualidad de condiciones recibirían un castigo en-teramente distinto. Si uno de ellos había sido recluido por un término de seis meses, su castigo sería aumentado a seis meses sola-mente, mientras que el otro que pudiera estar confinado por veinte años, sería condenado a un nuevo término de prisión por dicho nú-mero de años, y así sucesivamente, si se han impuesto diferentes sen-tencias por distintos períodos. El defecto de este estatuto consiste ■en que el carácter o naturaleza del delito no constituye la base sobre la cual se fija la duración de dicho castigo.



■“La alegación de que es más perjudicial a la sociedad la persona que ha estado sufriendo una larga condena que la que ha sufrido *105una condena corta, si se fuga de la penitenciaría, no es una alega-ción a nuestro juicio que está fundada en la razón o en las leyes o condiciones naturales, y no es tampoco una razón natural por la que deba imponerse un castigo mayor a la persona que se fuga de la penitenciaría mientras está sufriendo una larga condena, que la que se impone a otra persona que está recluida por un corto tiempo. Pero el castigo que de tal modo se fija por la fuga es arbitrario, injusto, contrario a la razón natural y no está fundado de modo alguno en la naturaleza, carácter o gravedad del delito. Que a nadie se obli-gará a sufrir mayores castigos que aquellos que se imponen a los demás en igualdad de circunstancias, significa que dieba protección se extenderá a toda persona en todas partes, sin que para nada se tenga en cuenta su posición en la sociedad, o condición de vida, ya viva en el pueblo o en el campo, y cualquiera que fuere la casa en que habite y por humilde o elevada que ésta sea. El decir que la frase 'en igualdad de circunstancias’ debe considerarse como que comprende (aplicándola a los hechos de este caso) a todas las per-sonas que sufren iguales sentencias, sería equivalente a expresar que el delito que cometen al realizar la- fuga está relacionado con cues-tiones que no están comprendidas en la naturaleza o carácter de dicha fuga. La frase 'en igualdad de circunstancias,’ aplicada a una fuga, parece establecer una distinción con respecto a si dicha fuga se verificó pacíficamente y sin oponer resistencia, o por medio de fuerza o violencia, o mediante falsas simulaciones, amenazas, so-borno, o promesa de recibir algún beneficio, o alguna clasificación natural con relación al delito; pero una distinción fundada en la naturaleza de la sentencia que se esté cumpliendo, es a nuestro juicio arbitraria e irracional, y constituye una verdadera infracción de las disposiciones contenidas en la constitución de este Estado y la En-mienda 14 de la Constitución de los Estados Unidos que garantiza a todas las personas igual protección ante la ley.
íí* # #
"Nosotros, sin embargo, debemos considerar, este estatuto tal como se encuentra redactado, y al considerarlo así se verá que el castigo se fija arbitrariamente y no queda en manera alguna sometido a la discreción del tribunal sentenciador. Si la legislatura en su sabi-duría — que indudablemente es sabia — desea fijar un castigo por las fugas o tentativas de fuga de la prisión del estado, tal legislación sería simple y no necesita en manera alguna ser complicada para llegar a los fines que se desean. Podría ser aplicable a todas las personas que se fugan o tratan de fugarse de la prisión del estado *106y el castigo puede fijarse teniendo en cuenta la naturaleza, o carác-ter del delito, o sea, si el esfuerzo empleado fue pacífico, la gravedad del delito sería menor que si fuera violento y con amenazas; y la duración del castigo puede encomendarse a la corte sentenciadora con un término mínimo y máximo que se señale, entre los cuales la corte puede ejercitar su discreción como se dispone ordinariamente para los delitos pfiblicos, y en tal caso las objeciones constitucionales al estatuto no podrían entonces formularse.” Mallon, ex parte, 16 Idaho, 737; 102 Pac., 374; 22 L. R. A., N. S., 1123.
Es cierto que otras consideraciones e ilustraciones se mencionan en la discusión contenida en la opinión' de la Corte Suprema del Estado con respecto a la validez del estatuto de Idaho, pero los párrafos anteriores contienen, al parecer, la esencia del argumento. He hecho citas extensas de esta opi-nión no solamente por la alta consideración que se tiene del Tribunal Supremo de Idaho, sino también porque uno de mis colegas parece entender que-esta sentencia podría ser apli-cable a un caso como el que está sometido a nuestra consi-deración.
Si comparamos el estatuto de Idaho, artículo 6452 de los estatutos revisados de ese Estado con el artículo 152 de nuestro Código Penal, veremos que existe una completa dife-rencia entre ambos. El estatuto de Idaho es como sigue:
“Todo confinado 'en la penitenciaría del Estado por un término menor al de cadena perpetua que se fuga de dicha prisión, será cas-tigado con prisión en la penitenciaría del Estado por un término igual en duración al que se encontraba sufriendo cuando se fugó; dicho segundo término de prisión empezará desde la fecha en que hubiera sido puesto en libertad si no se hubiera fugado.”
El estatuto de Puerto Rico es a saber:
Código Penal. — “Artículo 152. — Toda persona que se fugue de una prisión mientras estuviera cumpliendo condena, será castigada por orden sumaria del tribunal competente, con prisión por un tér-mino adicional mínimo de una vigésima parte, o máximo de una quinta parte de la primitiva sentencia.”
*107Se verá que el estatuto de Idaho es considerado como arbi-trario, y el Juez Asociado Señor Stewart se refiere a él en su opinión, considerándolo como “irrazonable, contrario a lo natural, y que no está basado en la naturaleza, carácter, o gravedad del delito,” porque no concede a la corte inferior facultad discrecional alguna con respecto al castigo que ña de imponerse por la fuga y su duración, sino que lo considera igual al que se impuso por el delito del cual se encontraba cumpliendo condena el preso. Nuestro estatuto' concede al tribunal sentenciador, por el contrario, discreción para fijar un término de prisión por la fuga que no sea menor de una vigésima parte de aquel que se le impuso en la anterior sen-tencia, ni mayor de la quinta parte de la misma, confiriendo así dicho estatuto una gran amplitud al juez al fijar el cas-tigo y eliminando, por consiguiente, del estatuto el oprobio de ser arbitrario, irrazonable, contrario a la razón natural y por no fundarse en la naturaleza, carácter o gravedad del delito. No toma tampoco la corte.de Idaho en consideración el hecho de que el convicto que realizó la fuga, lé debe al Estado, cuyas leyes ha infringido, el término de prisión al cual ha sido condenado, y que con su fuga defrauda al pueblo de igual manera que si se hubiera apropiado los fondos públi-cos, en cuyo caso su castigo se graduaría en cierto término con arreglo a la suma apropiada. El delito de hurto se divide generalmente en hurto de mayor cuantía y hurto de menor cuantía, según el valor de la propiedad robada. Por consiguiente, me parece que la opinión de la Corte Suprema de Idaho, por correcta que sea, no es aplicable a nuestro estatuto, y, por tanto, no debemos tomarla en consideración.
No es necesario que consideremos las enmiendas que de tiempo en tiempo se ha hecho al Código de California, así como las razones en que supone la corte sentenciadora que las mismas se fundan. Creyendo, como creo, que no existe nada en nuestro código en conflicto con la Enmienda Catorce de la Constitución de los Estados Unidos o con alguna otra ley superior, me veo obligado a sostener que el artículo 152 *108de nuestro Código Penal es constitucional y está en todo su. fuerza y vigor. ,
Ahora pasaré a considerar la segunda cuestión que ha sido sometida a nuestra consideración y que envuelve la cues-tión relativa a la jurisdicción territorial de la corte de dis-trito, que apenas ha sido discutida por el Fiscal en su informe y que aparece ligeramente considerada en la opinión de la corte sentenciadora. Examinemos en primer término los estatutos. El artículo 8 de nuestro Código de Enjuiciamiento Civil es como sigue: “La jurisdicción correspondiente a los delitos radica en la Corte de Distrito del respectivo dis-trito judicial dentro del cual se cometieron,y los párrafos 1 y 2 del artículo 82 del propio código dicen lo siguiente: 1o. “Que ha sido presentada ante un tribunal que tenga auto-ridad para recibirla, aunque el nombre del tribunal no se •exprese en ella.” 2o. “Que la acusación haya sido suscrita y presentada al tribunal por el Fiscal del distrito en que el tribunal esté actuando.” .
Según estos estatutos, se verá que solamente la corte de distrito del lugar en donde se comete el supuesto delito, tiene jurisdicción para conocer del mismo. Este criterio está sus-tentado por sentencias de las cortes de Pennsylvania y California. Es la jurisdicción del lugar en que se cometió el delito, lo que da derecho a seguir una causa contra el delin-cuente sin que para nada se tenga en cuenta la jurisdicción de la corte, por la cual el prisionero fué sentenciado a su primi-tiva prisión. De modo que un prisionero que se escape de una cárcel de un Estado puede ser acusado por ello en la •corte del Estado, aun cuando esté bajo custodia a virtud de una orden de arresto expedida por las cortes de los Estados Unidos. Com. v. Ramsey, 1 Brew. Pa., 422; People v. Ah Teung, 92 Cal., 421; 28 Pac., 577; 15 L. R. A., 190; 16 Cyc., 543. He considerado cuidadosamente esta cuestión en un •caso fallado recientemente en una causa de seducción que fué resuelta por la Corte de Distrito de Guayama y apelada para *109ante este tribunal. Véase El Pueblo v. García, 18 D. P. R., 844.
Fundado en los razonamientos de aqnel casó y en las auto-ridades en el mismo citadas, debe declararse qne era la Corte de Distrito de Arecibo y no la de Ponce la qne tenía jurisdic-ción para conocer del delito imputado en el caso que ba sido presentado ante este tribunal. Habiéndose el prisionero escapado de la carretera ae Barceloneta, perteneciente al distrito judicial de Arecibo, la jurisdicción está conferida a dicba corte. Por este fundamento la resolución dictada por la Corte de Distrito de Ponce debe ser considerada como correcta.
Tomando en consideración las cuestiones discutidas en esta opinión así como la ley aplicable a los becbos de este caso, la resolución de la Corte de Distrito de Ponce dictada en el presente caso el día 2 de julio de 1912, debe ser confirmada.